DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 2/2/2022, claims 1 – 17 and 19 – 21 are pending for examination. This action is non-final.
Information Disclosure Statement
The Information Disclosure Statement (IDS) dated 1/19/2023 is herein considered by the Examiner.
Response to Amendment
Acknowledgement is made claims 1, 11, and 20 are amended and pending examination.
Acknowledgement is made claim 18 is cancelled and not presently pending examination.
Acknowledgement is made claim 21 is new and pending examination.
Response to Arguments
Applicant’s arguments, found on pages 8 – 12 of Remarks dated 2/2/2022, wherein Applicant alleges, “neither the cited portions of Vander Broek and Boehler, nor elsewhere in these references, discloses, teaches, or in any way suggests the subject matter of amended claim 1”, have been fully considered and found not persuasive.
Applicant specifically asserts, “the Office relies on Vander Broek for ‘generating a second visual that represents the data’ (Office Action, p. 9). However, Vander Broek does not include two visuals such that it can be relied upon for a second visual of two visuals being generated and displayed … Vander Broek describes a heat map displayed alongside a value table populated with data used to build the heat map. However, a value table is not the same as a ‘second visual that represents the data,’ as recited in amended claim 1.” Examiner disagrees. One of ordinary skill in the art, when presented with Vander Broek’s example of a graphical user interface (GUI) depicting an embodiment of the claimed invention as illustrated in Fig. 5A, will readily understand that the GUI displays both the heatmap on the right of the GUI and the table representing data values on the left. As such, both the heatmap and the table are “generated and displayed” as evidenced by the figure. Furthermore, the claimed invention of claim 1 does not positively recite a narrow interpretation of “the second visual” to a degree which would not include a visually rendered table of values. The table of values is rendered graphically for user display, and further comprises data representing values. Applicant further alleges, “Vander Broek’s value table does not represent data, but rather the value table includes the actual data.” Examiner disagrees and indicates this is a mischaracterization of simple semantics. The data presented in Vander Broek’s table is a representation of actual values (“Value table 530 may include a plurality of rows corresponding to the values identified for the specified field. Value table 530 may also include relevant statistics calculated from the event counts for time slots in the row corresponding to the statistics. As shown in FIG. 5A, the various statistics that may be calculated and displayed for each row may include, for example and without limitation: a “Count” statistic indicating the total count of events in the selected time range in all the time slots of that row; “%” indicating the percentage of events having the value for the field represented by a given row that are covered in the visible time range as a percentage of such events in the selected time range; “Avg” indicating the average number of events per time slot or bucket within the row; “Min” for indicating the minimum number of events in any of the time slots or buckets in the selected time range; and “Max” for the maximum number of events in any of the time slots or buckets in the selected time range.” (Vander Broek Paragraph [0085])). As shown, the value table further includes statistics corresponding to network events and performance data which is not visually apparent on the heatmap. As such, the data clearly “represents” values unavailable elsewhere in the user interface.
Vander Broek and Boehler is missing ‘updating the first visual to re-render the circular heatmap and the object based on the user input in relation to the second visual,’ as recited in amended claim 1.” Examiner disagrees. Paragraph [0085] of Vander Broek specifically recites, in part, “Those skilled in the relevant art would appreciate that any number of other statistical calculations may be performed and displayed within value table 530, as appropriate or desired for a particular implementation. In some implementations, the user may select a "Min' or “Max' statistic displayed in table 530 for a particular field value, e.g., by using a mouse or other user input device to click or hover a mouse/selection pointer over the statistic as it is displayed in table 530, and the corresponding timeslot or heat map square representing the minimum or maximum event count for the row may be highlighted or otherwise visually indicated to the user via GUI 500.” One of ordinary skill in the art will readily understand, from the aforementioned teachings of Vander Broek, that a selection made in the value table will adjust the graphical representation of the heatmap. Applicant alleges such a “highlighting” of the heat map is not a “re-rendering” of the visual (aforementioned Remarks page 11). However, one of ordinary skill in the art will readily understand that any image which is not static on a computer display is effectively re-rendered. Highlighting a portion of a graphic causes whatever graphical engine on the device to re-draw that portion of the graphic, and therefore “re-renders” the graphic. Applicant does not positively recite the “updating the first visual to re-render the circular heatmap” within a scope narrow enough to overcome even a partial re-rendering of Vander Broek’s heatmap. 
Based upon the arguments presented above and the rejection of the claims contained herein under Claim Rejections §103, the rejection of claim 1 is upheld in light of the amended subject matter.
Applicant’s arguments, found on page 12 of Remarks dated 2/23/2022, wherein Applicant alleges the subject matter of new claim 21 is not taught or suggested by the prior art of record, have wherein the second visual is generated as a graph that represents the data”, which is not taught or suggested by Vander Broek and Boehler. However, based upon further consideration of the claims as a whole, a new rejection is presented herein.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 – 17 and 19 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 11 of U.S. Patent No. 11,036,607 in view of Vander Broek (US 2015/0213631 A1) and further in view of Boehler et al. (US 2018/0173894 A1), hereinafter “Boehler”.
Claims 1 – 17 and 19 – 21 of the instant application # 17/318,408 are rejected herein on the ground of non-statutory double patenting as they recite a broader version of the claims of the commonly owned U.S. Patent No. 11,036,607, in view of the prior art. Claims 1 – 3, 6 – 10, and 21 are reproduced in the table below adjacent to the similar subject matter of claims 1 – 11 of U.S. Patent No. 11,036,607.
Instant Application #17/318,408
U.S. Patent No. 11,036,607
1. A computer-implemented method comprising: receiving data associated with a plurality of metrics being monitored in association with a platform;
1. A method comprising:
receiving data associated with a plurality of metrics being monitored in association with a platform;

generating a first visual that represents the data and that renders a circular heatmap and renders an object representing the plurality of metrics within the circular heatmap, wherein distances of objects from a center of the circular heatmap are based on how closely respective metrics of the 


generating a second visual that represents the data, the second visual comprising a tree map visual that includes a plurality of sections and each section of the plurality of sections being associated with an attribute used to compose one or more of the plurality of metrics;
receiving user input in relation to the second visual;
receiving user input that selects a section of the plurality of sections;

identifying, based at least on the user input, a subset of the plurality of metrics related to the attribute associated with the selected section; and
updating the first visual to re-render the circular heatmap and the object based on the user input in relation to the second visual.  

receiving user input that selects a section of the plurality of sections … updating the first visual to re-render the circular heatmap and the object so the object represents the subset of the plurality of metrics.
2. The method of claim 1, wherein a location of the object on the circular heatmap signals anomalous activity associated with the plurality of metrics as the location of the object moves from a centrally located region of the circular heatmap towards a peripherally located region of the circular heatmap over time.
3. The method of claim 1, wherein a location of the object on the radar-based visual signals anomalous activity associated with the plurality of metrics as the location of the object moves from a centrally located region of the radar-based visual towards a peripherally located region of the radar-based visual over time.
3. The method of claim 1, wherein a location of the object on the circular heatmap signals normal activity associated with the plurality of metrics as the location of the object remains within one or more centrally located regions of the circular heatmap over time.
4. The method of claim 1, wherein a location of the object on the radar-based visual signals normal activity associated with the plurality of metrics as the location of the object remains within a set of centrally located regions of the radar-based visual over time.
6. The method of claim I, wherein one or more centrally located regions of the circular heatmap are rendered in a first color that signals normal activity associated with the plurality of metrics and one or more peripherally located regions of the circular heatmap are rendered in a second color that signals anomalous activity associated with the plurality of metrics.
3. The method of claim 1, wherein a location of the object on the radar-based visual signals anomalous activity associated with the plurality of metrics as the location of the object moves from a centrally located region of the radar-based visual towards a peripherally located region of the radar-based visual over time.
11. The method of claim 1, wherein at least one of a size or a color of a section indicates an amount of anomalous activity for the attribute associated with the section.
7. The method of claim 1, wherein sizes of the objects are based on a degree to which real-time data for the respective metrics is anomalous in 

11. The method of claim 1, wherein at least one of a size or a color of a section indicates an amount of anomalous activity for the attribute associated with the section.

3. The method of claim 1, wherein a location of the object on the radar-based visual signals anomalous activity associated with the plurality of metrics as the location of the object moves from a centrally located region of the radar-based visual towards a peripherally located region of the radar-based visual over time.
11. The method of claim 1, wherein at least one of a size or a color of a section indicates an amount of anomalous activity for the attribute associated with the section.
9. The method of claim 1, wherein the first visual is generated using an unsupervised artificial neural network algorithm that projects high-dimensional data on to a two-dimensional map.
16. The system of claim 12, wherein the first visual is generated using an unsupervised artificial neural network algorithm that projects high-dimensional data on to a two-dimensional map.
10. The method of claim 9, wherein the unsupervised artificial neural network algorithm comprises a self-organizing map (SOM) algorithm that accounts for time-series data and alters an output representation to produce the circular heatmap for rendering.
17. The system of claim 16, wherein the unsupervised artificial neural network algorithm comprises a self-organizing map (SOM) algorithm that accounts for time-series data and alters an output representation so that a symmetric radar-based visual is displayed.
21. The method of claim 1, wherein the second visual is generated as a graph that represents the data.
(from claim 1) generating a second visual that represents the data, the second visual comprising a tree map visual…

	U.S. Patent No. 11,036,607 fails to teach the subject matter of claims 4 and 5, including wherein one or more centrally located regions of the circular heatmap represent scenarios that are more frequently observed according to the observed historic data than a more peripherally located region of the circular heatmap and wherein one or more peripherally located regions of the circular heatmap represent scenarios that are less frequently observed according to the observed historic data than a more centrally located region of the circular heatmap, and wherein distance of objects from a center is based are based on how closely respective metrics of the objects match observed historic data of the 
	However, in analogous art, Vander Broek teaches wherein one or more centrally located regions of the circular heatmap represent scenarios that are more frequently observed according to the observed historic data and wherein one or more peripherally located regions of the circular heatmap represent scenarios that are less frequently observed according to the observed historic data (density (how often an event occurs, e.g., frequency) is indicated on the heatmap as a relative event count for events in a region, wherein density can be visualized on the GUI (Vander Broek Paragraph [0082])).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Vander Broek related to displaying data set regions on a heatmap based upon density (number of events within the data set) and apply them to the teachings of U.S. Patent No. 11,036,607 for the purpose of designing the heatmap to be readily identifiable by a user. One would be motivated as such as this allows data analysts or system administrators to identify, collect, and analyze large quantities of data from network devices distributed throughout a multiple data sources (Vander Broek Paragraph [0004]).
	U.S. Patent No. 11,036,607 and Vander Broek fail to teach wherein distance of objects from a center is based are based on how closely respective metrics of the objects match observed historic data of the respective metrics, such that a shorter distance from the center represents a closer match with more commonly observed historic data.
	However, in analogous art, Boehler teaches wherein distance of objects from a center is based are based on how closely respective metrics of the objects match observed historic data of the respective metrics, such that a shorter distance from the center represents a closer match with more plotting data points on a graph based upon whether the data point represents an outlier value or a non-outlier (more commonly observed) value, wherein outlier data points are placed in the outlier layer which is further from the center and non-outlier data points are placed in the core layer which is adjacent to the center of the graph (Boehler Paragraph [0059] and Fig. 4)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the known techniques of Boehler related to mapping objects on a circular map relative to the a distance from the center of the map based upon their respective network measurements and apply them to the known device of U.S. Patent No. 11,036,607 and Vander Broek for the purpose of mapping data points based on whether values are outliers or non-outliers. One would be motivated as such as placing points in specific layers allow for simple classification and re-classification and the identification of anomalous data (Boehler Paragraph [0059]).
Independent claims 11 and 20 recite claim language similar to claim 1 above and are rejected under the same rationale. Dependent claims 9 – 17 and 19 recite claim language similar to dependent claims 2 – 10 above and are rejected under the same rationale.
Acknowledgement is made Applicant requests the Double Patenting rejection be held in abeyance, as seen in Remarks dated 2/2/2022, until allowable subject matter is identified within the claimed invention. The Double Patenting rejection presented herein is for the purpose of clarity of record.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 – 8, 11 – 17 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Vander Broek (US 2015/0213631 A1) in view of Boehler et al. (US 2017/0083585 A1), hereinafter “Boehler”.
Regarding claim 1, Vander Broek computer-implemented method comprising: 
receiving data associated with a plurality of metrics being monitored in association with a platform (obtaining events from one or more data stores, wherein the events may be performance measurements of IT components and are collected from various devices (Vander Broek Paragraph [0066])); 
generating a first visual that represents the data and that renders a heatmap and renders an object representing the plurality of metrics within the heatmap (providing a visualization of events occurring during a time range (Vander Broek Paragraph [0071]) visualization may be in the form of a heat map representing a set of data from the events (Vander Broek Paragraph [0049])); 
generating a second visual that represents the data (generating a value table within the GUI (Vander Broek Paragraph [0082]) displaying a value table along with the heat map, wherein the value table comprises rows of the extracted values of the specific field of the heat map, both the value table and the heat map for events over a specified time range (Vander Broek Paragraph [0106]));
user may manipulate controls to change the time granularity for a specified field for each of the values of that specified field (Vander Broek Paragraph [0084])); and
updating the first visual to re-render the circular heatmap and the object based on the user input (user may choose a specific subcategory which displays the visual representation of these values over time (Vander Broek Paragraph [0086]) value data displayed as a heat map (Vander Broek Paragraph [0089]) heatmap is updated automatically based on user input (Vander Broek Paragraph [0092])) in relation to the second visual (user may manipulate a graphically rendered value table adjacent to the visualization window (e.g., by selecting a “min” or “max” statistic”) and the heatmap may be updated to highlight corresponding data (Vander Broek Paragraph [0085])).  
Vander Broek fails to teach wherein distance of objects from a center is based are based on how closely respective metrics of the objects match observed historic data of the respective metrics, such that a shorter distance from the center represents a closer match with more commonly observed historic data.
	However, in analogous art, Boehler teaches wherein distance of objects from a center is based are based on how closely respective metrics of the objects match observed historic data of the respective metrics, such that a shorter distance from the center represents a closer match with more commonly observed historic data (plotting data points on a graph based upon whether the data point represents an outlier value or a non-outlier (more commonly observed) value, wherein outlier data points are placed in the outlier layer which is further from the center and non-outlier data points are placed in the core layer which is adjacent to the center of the graph (Boehler Paragraph [0059] and Fig. 4)).
Boehler related to mapping objects on a circular map relative to the a distance from the center of the map based upon their respective network measurements and apply them to the teachings of Vander Broek for the purpose of mapping data points based on whether values are outliers or non-outliers. One would be motivated as such as placing points in specific layers allow for simple classification and re-classification and the identification of anomalous data (Boehler Paragraph [0059]).

Regarding claim 2, Vander Broek and Boehler teach the method of claim 1, wherein a location of the object on the circular heatmap signals anomalous activity associated with the plurality of metrics as the location of the object moves from a centrally located region of the circular heatmap towards a peripherally located region of the circular heatmap over time (such graphical visualizations may allow a user to find potential anomalies within a field of values (Vander Broek Paragraph [0086]) wherein the anomalies metric is visualized by its deviation from an axis (Vander Broek Paragraph [0087]) outlier metrics placed in an outlier layer at a further distance from a center of a graph may indicate anomalous data values (Boehler Paragraph [0059]) inherits motivation to combine from respective parent claim.).  

Regarding claim 3, Vander Broek and Boehler teach the method of claim 1, wherein a location of the object on the circular heatmap signals normal activity associated with the plurality of metrics as the location of the object remains within one or more centrally located regions of the circular heatmap over time (determining outliers by comparing actual plotted events to expected events (Vander Broek Paragraph [0111]) coloring shades of the heatmap based upon higher event counts located closer to a maximum event count (Vander Broek Paragraph [0099]) outlier metrics placed in an outlier layer at a further distance from a center of a graph may indicate anomalous data values (Boehler Paragraph [0059]) inherits motivation to combine from respective parent claim.).  

Regarding claim 4, Vander Broek and Boehler teach the method of claim 1, wherein one or more centrally located regions of the circular heatmap represent scenarios that are more frequently observed according to the observed historic data than a more peripherally located region of the circular heatmap (density (how often an event occurs, e.g., frequency) is indicated on the heatmap as a relative event count for events in a region, wherein density can be visualized on the GUI (Vander Broek Paragraph [0082]) outlier metrics placed in an outlier layer at a further distance from a center of a graph may indicate anomalous data values (Boehler Paragraph [0059]) inherits motivation to combine from respective parent claim.).  

Regarding claim 5, Vander Broek and Boehler teach the method of claim 1, wherein one or more peripherally located regions of the circular heatmap represent scenarios that are less frequently observed according to the observed historic data than a more centrally located region of the circular heatmap (density (how often an event occurs, e.g., frequency) is indicated on the heatmap as a relative event count for events in a region, wherein density can be visualized on the GUI (Vander Broek Paragraph [0082]) outlier metrics placed in an outlier layer at a further distance from a center of a graph may indicate anomalous data values (Boehler Paragraph [0059]) inherits motivation to combine from respective parent claim.).  

Vander Broek and Boehler teach the method of claim I, wherein one or more centrally located regions of the circular heatmap are rendered in a first color that signals normal activity associated with the plurality of metrics and one or more peripherally located regions of the circular heatmap are rendered in a second color that signals anomalous activity associated with the plurality of metrics (color gradient of event counts on the heatmap may be used to indicate the number of events within a particular region wherein the color gradient is an exponential scale which shows the number of events per data point (Vander Broek Paragraphs [0099 – 0100]) outlier metrics placed in an outlier layer at a further distance from a center of a graph may indicate anomalous data values (Boehler Paragraph [0059]) inherits motivation to combine from respective parent claim.).  

Regarding claim 7, Vander Broek and Boehler teach the method of claim 1, wherein sizes of the objects are based on a degree to which real-time data for the respective metrics is anomalous in relation to the observed historic data of the respective metrics (size of regions indicating data sets of events may indicate the relative count density of the events (Vander Broek Paragraph [0082]) outlier metrics placed in an outlier layer at a further distance from a center of a graph may indicate anomalous data values (Boehler Paragraph [0059]) inherits motivation to combine from respective parent claim.).  

Regarding claim 8, Vander Broek and Boehler teach the method of claim 7, wherein a larger size of the objects represents that the real-time data for the respective metrics is more anomalous than a smaller size of the objects (larger objects have a larger density and indicate more events of that data set (Vander Broek Paragraph [0082]) outlier metrics placed in an outlier layer at a further distance from a center of a graph may indicate anomalous data values (Boehler Paragraph [0059]) inherits motivation to combine from respective parent claim.).  

Regarding claim 11, Vander Broek teaches a system comprising:
one or more processing units (Vander Broek Paragraphs [0113 – 0114]); and 
computer-readable storage media storing instructions that, when executed by the one or more processing units (Vander Broek Paragraphs [0113 – 0114]), cause the system to perform operations comprising: 
receiving data associated with a plurality of metrics being monitored in association with a platform (obtaining events from one or more data stores, wherein the events may be performance measurements of IT components and are collected from various devices (Vander Broek Paragraph [0066])); 
generating a first visual that represents the data and that renders a heatmap and renders an object representing the plurality of metrics within the heatmap (providing a visualization of events occurring during a time range (Vander Broek Paragraph [0071]) visualization may be in the form of a heat map representing a set of data from the events (Vander Broek Paragraph [0049])); 
generating a second visual that represents the data (generating a value table within the GUI (Vander Broek Paragraph [0082]) displaying a value table along with the heat map, wherein the value table comprises rows of the extracted values of the specific field of the heat map, both the value table and the heat map for events over a specified time range (Vander Broek Paragraph [0106]));
user may manipulate controls to change the time granularity for a specified field for each of the values of that specified field (Vander Broek Paragraph [0084])); and
updating the first visual to re-render the circular heatmap and the object based on the user input (user may choose a specific subcategory which displays the visual representation of these values over time (Vander Broek Paragraph [0086]) value data displayed as a heat map (Vander Broek Paragraph [0089]) heatmap is updated automatically based on user input (Vander Broek Paragraph [0092])) in relation to the second visual (user may manipulate a graphically rendered value table adjacent to the visualization window (e.g., by selecting a “min” or “max” statistic”) and the heatmap may be updated to highlight corresponding data (Vander Broek Paragraph [0085])).  
  Vander Broek fails to teach wherein distance of objects from a center is based are based on how closely respective metrics of the objects match observed historic data of the respective metrics, such that a shorter distance from the center represents a closer match with more commonly observed historic data.
	However, in analogous art, Boehler teaches wherein distance of objects from a center is based are based on how closely respective metrics of the objects match observed historic data of the respective metrics, such that a shorter distance from the center represents a closer match with more commonly observed historic data (plotting data points on a graph based upon whether the data point represents an outlier value or a non-outlier (more commonly observed) value, wherein outlier data points are placed in the outlier layer which is further from the center and non-outlier data points are placed in the core layer which is adjacent to the center of the graph (Boehler Paragraph [0059] and Fig. 4)).
Boehler related to mapping objects on a circular map relative to the a distance from the center of the map based upon their respective network measurements and apply them to the known device of Vander Broek for the purpose of mapping data points based on whether values are outliers or non-outliers. One would be motivated as such as placing points in specific layers allow for simple classification and re-classification and the identification of anomalous data (Boehler Paragraph [0059]).

Regarding claim 12, Vander Broek and Boehler teach the system of claim 11, wherein a location of the object on the circular heatmap signals anomalous activity associated with the plurality of metrics as the location of the object moves from a centrally located region of the circular heatmap towards a peripherally located region of the circular heatmap over time (such graphical visualizations may allow a user to find potential anomalies within a field of values (Vander Broek Paragraph [0086]) wherein the anomalies metric is visualized by its deviation from an axis (Vander Broek Paragraph [0087]) placing data points on a graph based upon whether the data points represent non-outlier or outlier values and wherein non-outlier values are closer to the center of the graph (Boehler Paragraph [0332]) inherits motivation to combine from respective parent claim.).  

Regarding claim 13, Vander Broek and Boehler teach the system of claim 11, wherein a location of the object on the circular heatmap signals normal activity associated with the plurality of metrics as the location of the object remains within one or more centrally located regions of the circular heatmap over time (determining outliers by comparing actual plotted events to expected events (Vander Broek Paragraph [0111]) coloring shades of the heatmap based upon higher event counts located closer to a maximum event count (Vander Broek Paragraph [0099]) placing data points on a graph based upon whether the data points represent non-outlier or outlier values and wherein non-outlier values are closer to the center of the graph (Boehler Paragraph [0332]) inherits motivation to combine from respective parent claim.).  

Regarding claim 14, Vander Broek and Boehler teach the system of claim 11, wherein one or more centrally located regions of the circular heatmap represent scenarios that are more frequently observed according to the observed historic data than a more peripherally located region of the circular heatmap (density (how often an event occurs, e.g., frequency) is indicated on the heatmap as a relative event count for events in a region, wherein density can be visualized on the GUI (Vander Broek Paragraph [0082]) placing data points on a graph based upon whether the data points represent non-outlier or outlier values and wherein non-outlier values are closer to the center of the graph (Boehler Paragraph [0332]) inherits motivation to combine from respective parent claim.).  

Regarding claim 15, Vander Broek and Boehler teach the system of claim 11, wherein one or more peripherally located regions of the circular heatmap represent scenarios that are less frequently observed according to the observed historic data than a more centrally located region of the circular heatmap (density (how often an event occurs, e.g., frequency) is indicated on the heatmap as a relative event count for events in a region, wherein density can be visualized on the GUI (Vander Broek Paragraph [0082]) placing data points on a graph based upon whether the data points represent non-outlier or outlier values and wherein non-outlier values are closer to the center of the graph (Boehler Paragraph [0332]) inherits motivation to combine from respective parent claim.).  

Regarding claim 16, Vander Broek and Boehler teach the system of claim 11, wherein one or more centrally located regions of the circular heatmap are rendered in a first color that signals normal activity associated with the plurality of metrics and one or more peripherally located regions of the circular heatmap are rendered in a second color that signals anomalous activity associated with the plurality of metrics (color gradient of event counts on the heatmap may be used to indicate the number of events within a particular region wherein the color gradient is an exponential scale which shows the number of events per data point (Vander Broek Paragraphs [0099 – 0100]) outlier metrics placed in an outlier layer at a further distance from a center of a graph may indicate anomalous data values (Boehler Paragraph [0059]) inherits motivation to combine from respective parent claim.).  

Regarding claim 17, Vander Broek and Boehler teach the system of claim 11, wherein sizes of the objects are based on a degree to which real-time data for the respective metrics is anomalous in relation to the observed historic data of the respective metrics (size of regions indicating data sets of events may indicate the relative count density of the events (Vander Broek Paragraph [0082]) outlier metrics placed in an outlier layer at a further distance from a center of a graph may indicate anomalous data values (Boehler Paragraph [0059]) inherits motivation to combine from respective parent claim.).  

Vander Broek teaches a non-transitory computer-readable storage media having instructions stored thereon that are executable by one or more processing units to perform operations (Vander Broek Paragraphs [0113 – 0114]) including: 
receiving data associated with a plurality of metrics being monitored in association with a platform (obtaining events from one or more data stores, wherein the events may be performance measurements of IT components and are collected from various devices (Vander Broek Paragraph [0066])); 
generating a first visual that represents the data and that renders a heatmap and renders an object representing the plurality of metrics within the heatmap (providing a visualization of events occurring during a time range (Vander Broek Paragraph [0071]) visualization may be in the form of a heat map representing a set of data from the events (Vander Broek Paragraph [0049])); 
generating a second visual that represents the data (generating a value table within the GUI (Vander Broek Paragraph [0082]) displaying a value table along with the heat map, wherein the value table comprises rows of the extracted values of the specific field of the heat map, both the value table and the heat map for events over a specified time range (Vander Broek Paragraph [0106]));
receiving user input in relation to the second visual (user may manipulate controls to change the time granularity for a specified field for each of the values of that specified field (Vander Broek Paragraph [0084])); and
updating the first visual to re-render the circular heatmap and the object based on the user input (user may choose a specific subcategory which displays the visual representation of these values over time (Vander Broek Paragraph [0086]) value data displayed as a heat map (Vander Broek Paragraph [0089]) heatmap is updated automatically based on user input (Vander Broek Paragraph [0092])) in relation to the second visual (user may manipulate a graphically rendered value table adjacent to the visualization window (e.g., by selecting a “min” or “max” statistic”) and the heatmap may be updated to highlight corresponding data (Vander Broek Paragraph [0085])).  
Vander Broek fails to teach wherein distance of objects from a center is based are based on how closely respective metrics of the objects match observed historic data of the respective metrics, such that a shorter distance from the center represents a closer match with more commonly observed historic data.
	However, in analogous art, Boehler teaches wherein distance of objects from a center is based are based on how closely respective metrics of the objects match observed historic data of the respective metrics, such that a shorter distance from the center represents a closer match with more commonly observed historic data (plotting data points on a graph based upon whether the data point represents an outlier value or a non-outlier (more commonly observed) value, wherein outlier data points are placed in the outlier layer which is further from the center and non-outlier data points are placed in the core layer which is adjacent to the center of the graph (Boehler Paragraph [0059] and Fig. 4)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Boehler related to mapping objects on a circular map relative to the a distance from the center of the map based upon their respective network measurements and apply them to the known device of Vander Broek for the purpose of mapping data points based on whether values are outliers or non-outliers. One would be motivated as such as placing points in specific layers allow for simple classification and re-classification and the identification of anomalous data (Boehler Paragraph [0059]).

Claims 9, 10, and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Vander Broek in view of Boehler and further in view of Alkan et al. (US 2020/0159836 A1), hereinafter “Alkan”.
Regarding claim 9, where Vander Broek and Boehler teach the method of claim 1 and generating a first visual using an algorithm to project high dimensional data on a two dimensional map (displaying time series data in a two dimensional visualization (Vander Broek paragraph [0089])), Vander Broek and Boehler fail to teach using an unsupervised artificial neural network algorithm.  
However, in analogous art, Alkan teaches using an unsupervised artificial neural network algorithm (unsupervised learning includes artificial neural network algorithms as part of a machine learning component (Alkan Paragraph [0084])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the known techniques of Alkan related to using machine learning algorithms and apply them to the known device of Vander Broek and Boehler for the purpose of yielding the predictable result of implementing the known technologies behind machine and heuristic analysis to train computer elements to respond in an environment. One would be motivated as such as machine learning allows for devices and algorithms to be cultivated over time based upon constantly received information to better react to network situations.

Regarding claim 10, Vander Broek, Boehler, and Alkan teach the method of claim 9, wherein the unsupervised artificial neural network algorithm comprises a self-organizing map (SOM) algorithm that accounts for time-series data and alters an output representation to produce the circular heatmap for rendering (time series event data is extracted and used to generate the visual representation of the heat map (Vander Broek Paragraphs [0036 – 0037] and [0049]) the machine learning algorithms further include self-organizing maps (Alkan Paragraph [0084]) inherits motivation to combine from respective parent claims.).  

Regarding claim 19, where Vander Broek and Boehler teach the system of claim 11and generating a first visual using an algorithm to project high dimensional data on a two dimensional map (displaying time series data in a two dimensional visualization (Vander Broek paragraph [0089])), Vander Broek and Boehler fail to teach using an unsupervised artificial neural network algorithm.  
However, in analogous art, Alkan teaches using an unsupervised artificial neural network algorithm (unsupervised learning includes artificial neural network algorithms as part of a machine learning component (Alkan Paragraph [0084])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the known techniques of Alkan related to using machine learning algorithms and apply them to the known device of Vander Broek and Boehler for the purpose of yielding the predictable result of implementing the known technologies behind machine and heuristic analysis to train computer elements to respond in an environment. One would be motivated as such as machine learning allows for devices and algorithms to be cultivated over time based upon constantly received information to better react to network situations.

Claim 21 is rejected under 35 U.S.C. §103 as being unpatentable over Vander Broek in view of Boehler and further in view of Somaiya et al. (US 2015/0229546 A1), hereinafter “Somaiya”.
Vander Broek and Boehler teach the method of claim 1, Vander Broek and Boehler fail to teach wherein the second visual is generated as a graph that represents the table.
However, in analogous art, Somaiya teaches wherein the second visual is generated as a graph that represents the table (rendering a first radial map showing characteristic parameters of a virtual machine network, and rendering a second visual as a time-frame window comprising selectable temporal data to adjust the display to a user desired time-frame (Somaiya Paragraphs [0039 – 0041])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Somaiya related to generating the second visual as a graph representing data rather than a table of values and apply them to the teachings of Vander Broek and Boehler for the purpose of having selectable data curation as a graph. One would be motivated as such as such a window provides a quick and easy way to change the display of data visualized in the radial map (Somaiya Paragraph [0041]).

Conclusion
The following prior art references were found pertinent to Applicant’s claimed invention but were not used in making the rejections presented herein.
Kozine et al. (US 2013/0297767 A1) teaches monitoring web activity and generating visualization reports.
Ben Simhon et al. (US 2016/0147583 A1) teaches receiving network values and generating a baseline profile used in the characterization of anomalous behavior in a network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.K.B/Examiner, Art Unit 2459             

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459